Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1066 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

TREMAIN VERNON JONES #412981,                             Case No.   2:18-cv-00074

              Plaintiff,                                  Hon. Robert J. Jonker
                                                          U.S. District Judge
       v.

TRINITY FOOD SERVICE GROUP, et al.,

              Defendants.
                                            /

                       REPORT AND RECOMMENDATION

       I.   Introduction

       This is a civil rights action brought by state prisoner Tremain Vernon Jones

pursuant to 42 U.S.C. § 1983.     Jones asserts First and Eighth Amendment claims

against the remaining Defendants:     Dr. B. Canlas, A. MacDowell, K. Garlinghouse,

P. Hubbard, E. Ormsbee, R. R. Hansen, E. DeWitt, J. Carruth, P. Landreville, K.

Chancey, M. LaPonsie, D. Riesener, N. Gronda, J. Simpson, and A. Taylor.

       This Report and Recommendation will address three pending motions.     First,

Defendant Canlas has filed a motion for summary judgment asking the Court to

dismiss Plaintiff Jones’s Eighth Amendment deliberate indifference claim against

him.   (ECF No. 36.) The undersigned has reviewed the record and concludes that

no genuine issue of material fact exists with regard to this claim, which is Jones’s

only claim against Canlas.     Accordingly, the undersigned respectfully recommends

that this Court grant Defendant Canlas’s motion for summary judgment (ECF No.

36) and dismiss him with prejudice.
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1067 Page 2 of 25



      Second, Defendants MacDowell, Garlinghouse, Hubbard, Ormsbee, Hansen,

DeWitt, Carruth, Landreville, Chancey, LaPonsie, Riesener, Gronda, Simpson, and

Taylor (the MDOC Defendants) have filed a motion for severance and dismissal of

misjoined claims, or, alternatively, for partial summary judgment due to Jones’s

failure to exhaust administrative remedies.         (ECF No. 74.) Defendants argue that

Jones’s civil complaint misjoins unrelated claims and defendants in a single cause of

action.   The undersigned agrees and respectfully recommends this Court dismiss all

Defendants in this case except Hansen without prejudice, thus allowing Jones to file

separate causes of action if he wishes to do so. Hansen acknowledges that Jones

exhausted his administrative remedies with regard to Jones’s claims against him.

Accordingly, this Report and Recommendation will not address the remaining MDOC

Defendants’ motion for summary judgment based on exhaustion.

      Third, Plaintiff Jones has filed a motion for a permanent injunction and a

restraining order.   (ECF No. 95.) I respectfully recommend that the Court deny

Jones’s motion for injunctive relief.

      If this recommendation is accepted, only Jones’s retaliation claims against

Defendant Hansen will remain.

      II.   Factual Allegations

      Jones’s civil complaint, which is single-spaced and typewritten, runs some 110

pages in length.     The complaint alleges a host of violations that occurred at

Chippewa Correctional Facility (URF) from June 2017 through March 2018. Jones’s

allegations fall into two broad categories:       (1) assertions of retaliation against him,

                                              2
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1068 Page 3 of 25



in violation of the First Amendment, and (2) assertions that some of the Defendants

were deliberately indifferent to his serious medical needs, in violation of the Eighth

Amendment.      This report and recommendation summarizes Jones’s claims in

roughly chronological order.

      Plaintiff Jones was transferred from the Baraga Maximum Correctional

Facility (AMF) to the Chippewa Correctional Facility (URF) on June 12, 2017.       The

next day, Jones was instructed to go to the school building and get his property.

Jones states that Defendant Hansen was inspecting his property and came across

food items purchased at AMF.     Defendant Hansen refused to allow Jones to take his

food items and allegedly was going to give the items to his co-worker.           Jones

protested and Defendant Hansen responded by stating, “So listen Jones, you’re not

leaving here with all of your property, so you might as well give me those items and

I’ll only confiscate your beard trimmers.   None of you people leave my property room

with all of your property.”     (EFC No. 1, PageID.24.)        After Jones protested,

Defendant Hansen ordered Jones back to his housing unit without his property.

      At some point during his inspection, Defendant Hansen discovered legal

documents regarding lawsuits Jones had filed against the warden at another prison.

Defendant Hansen allegedly stated, “Oh shit Jones, don’t tell me you’re a legal writer,

cause I cannot stand you f****rs!    Nope, you won’t be filing lawsuits here at URF

against staff here with this typewriter.    Yeah, you might as well go on back to your

unit cause you definitely ain’t got nothing coming now.”      (Id., PageID.25.) Jones

says he attempted to leave but his way was blocked by six large prison guards.

                                            3
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1069 Page 4 of 25



Defendant Hansen told Jones that his property now belonged to Defendant Hansen,

and that there was nothing that Jones could do about it.

      Jones alleges that, on June 22, 2017, after Defendant Hansen found out that

Jones had filed a grievance on him, Hansen wrote four false tickets against Jones

regarding the seized property.

      Jones says that, on July 2, 2017, he asked Defendant Hubbard for assistance

in getting his property returned.   Defendant Hubbard told Jones that he had better

things to do than respond to a letter regarding the confiscated property.

      Jones alleges that his Eighth Amendment right to medical care was violated.

Jones says that he received inadequate medical care to treat abdominal pain and

diarrhea he was experiencing in 2017.    On December 4, 2017, Jones was examined

by Defendant Dr. Canlas, who told Jones that he would have to undergo testing to

determine what was causing his pain symptoms.          As a result of the lab tests,

Defendant Dr. Canlas diagnosed Jones as having “B.C.” and salmonella from eating

contaminated food.    Defendant Dr. Canlas asked Jones if he was allergic to any

medications and Jones stated that he was allergic to Penicillin, Sulfa, and Cleocin.

Defendant Dr. Canlas prescribed Jones a 10-day course of Clindamycin, stating:

      Listen, I’m gonna need for you to take the medication that I’m
      prescribing you for only 10 days, you should be fine, and should not have
      any complications or nothing from that short of a period of time.
      Besides, most of the B.C. and Sal have already left your system right
      now. I am just making sure that all of the parasites are gone, and that
      you’re healthy again, alright!

(ECF No. 1, PageID.34.)


                                          4
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1070 Page 5 of 25



          On December 12, 2017, Jones woke up with itching over his entire body.

Jones asked Defendant Riesener for a health care kite, but Defendant Riesener was

busy eating and told Jones that he would put kites out in the tray later.         Later in

the shift, Jones again requested a kite and Defendant Riesener said he would put

some out before he went home for the day. Defendant Riesener did not put any kites

in the tray prior to the end of his shift, so Jones asked second shift officers Landreville

and Carruth to send him to health care. Jones says they refused.

          At the beginning of the next shift – third shift – Jones asked Defendant

LaPonsie to send him to health care and showed him that he was covered with hives.

Defendant LaPonsie told Jones to return to his cell because there was only one nurse

working third shift and she was not going to come see Jones for a rash.        Defendant

LaPonsie repeatedly told Jones to return in ten minutes and he would call “Amy” for

him.

          By 11:30 pm, Jones realized that Defendant LaPonsie was not going to call

Defendant Amy MacDowell for him, so he asked Defendant DeWitt to call Defendant

MacDowell for him.       Jones says that Defendant DeWitt ignored him, so Jones

decided to go to the URF West Clinic himself.     When he put on his jacket, Defendant

LaPonsie asked Jones where he was going and Jones stated that he was going to the

clinic.    Jones says that Defendant LaPonsie telephoned Defendant MacDowell and

handed Jones the receiver.     Defendant MacDowell refused to see Jones that night,

stating that she would schedule him to be seen in the morning.              Jones begged

Defendant MacDowell to see him, stating that he could not breathe.             Defendant

                                            5
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1071 Page 6 of 25



MacDowell allegedly said she would schedule him to see Defendant Dr. Canlas and

hung up the phone.

      Jones’s walked to the health care clinic on his own, disregarding the order to

stay in his unit.   Defendant MacDowell examined him and initially told Jones that

he seemed ok, but when he showed her his hives, she became serious.       Jones says

that Defendant MacDowell took his information and then telephoned “the hospital.”

Jones says that he heard Defendant MacDowell tell “the hospital” that Jones was

having an allergic reaction to the Clindamycin, that he was covered in hives, and that

his airway was completely restricted.    Jones claims that “the hospital” instructed

her to take Jones to the hospital immediately.        Jones then says that he lost

consciousness.

      Jones says that he awoke in the hospital and was told that if he had not gotten

medical assistance when he did, he would not be alive. Jones was given high doses of

steroids and antihistamines. 1

      The next day, December 13, 2017, Jones was seen at the URF West Clinic at

the prison, where C Corpe, R.N., gave him oral Benadryl and Prednisone to be taken

daily until gone.

      At the beginning of second shift, Jones entered his housing unit and was

stopped by Defendant Landreville, who asked Jones why he had gone to the hospital.

Jones told him that he had an allergic reaction and almost died as a result of the


1     Jones has not presented any medical records to support his claim that he was
taken to the hospital, that his condition was life threatening, or that Defendant
MacDowell spoke with someone from the hospital.
                                         6
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1072 Page 7 of 25



indifference of Defendants Landreville, Carruth, LaPonsie, and DeWitt.      Defendant

Landreville stated:

      Yeah, that sounds pretty f****d up Jones that shit happened to you, but
      you people tell us lies in here each and every day, how in the hell are we
      supposed to know when one of ya is really in bad shape. I’m not a doctor,
      I don’t know what to do for you in that sense. My job simply is to enforce
      the rules, and if one of these bastards starts stabbing the shit outta you,
      to pull out my tazer and taze his ass hopefully before he kills you and
      that’s it, nothing more. I don’t care about none of you people and
      whatever you’ve got going on with your medical shit is solely between
      you and medical, not me. You got it? Walk away from my desk now.

(ECF No. 1, PageID.40.)

      Jones alleges that he became concerned about staff retaliating against him or

causing him harm. Jones complained about staff retaliation to Defendant Ormsbee,

who told Jones that he could not request protection from staff.       Jones says that

Defendant Ormsbee threatened him with a false misconduct ticket and he returned

to his cell. Jones alleges that, unbeknownst to him at the time, Defendant Ormsbee

ordered Defendant Chancey to teach him a lesson about filing grievances on staff.

Jones says that Defendant Chancey conducted a retaliatory shake down of Jones’s

cell, destroying pictures and legal papers belonging to Jones. Defendant Chancey

also took one of Jones’s albums and opened it to pages showing pictures of Jones’s

daughter and cousins.     Defendant Chancey then placed the open album on the bunk

of a prisoner who had been convicted of raping his own children.

      Jones says that, approximately ten minutes later, Defendant Chancey and six

other prison guards handcuffed him and took him to segregation. Jones was placed

in a shower stall and was subjected to a full body cavity search. Jones was ordered

                                          7
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1073 Page 8 of 25



to provide a urine specimen within one hour.       Jones passed the urine test and was

left in the shower stall for the next hour.   Jones says that he received ten misconduct

tickets from Defendant Chancey for substance abuse and possession of a dangerous

weapon.    Jones states that Defendant Ormsbee spoke with Jones to review the

misconduct tickets.    When Defendant Ormsbee asked Jones how he wanted to plead,

Jones asked for his attorney.    Jones refused to sign the misconduct tickets.    Jones

says that as Defendant Ormsbee was leaving, he told Jones that he had better get

comfortable in segregation because he was sure that the inspector, Defendant

Hubbard, would be working closely with the Michigan State Police to seek felony

charges against Jones.     Defendant Ormsbee asked Jones if he still thought that

filing grievances had been worth it.

       The next morning, at approximately 3:39 a.m., Jones was awakened by a

segregation officer, who told him that all the tickets against him had been dismissed

and that he was being released from segregation.       Jones was subsequently returned

to his housing unit. Later that morning, prisoner Darius told Jones that when

Defendant Hansen confiscated Jones’s typewriter, he took parts off it and gave them

to prisoner Darius to repair his typewriter.      Prisoner Ronald then told Jones that

Defendant Hansen was being sued in federal court for taking property from other

prisoners in the same manner that he had taken Jones’s property.

       On December 15, 2017, Jones says that Defendant Riesener admitted that

Jones had asked for a kite on December 12, 2017, but was not given one because

Defendant Riesener did not have any more to give out. Jones says that Defendant

                                              8
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1074 Page 9 of 25



Riesener was instructed that kites should always be available and to get kites from

the neighboring unit if he runs out.         C. Newton was called and stated that

Defendants Carruth and Landreville refused Jones’s request to go to health care and

instead told him to go to his housing unit and lie down.

      Upon entering Delta unit, Defendant Carruth threatened Jones with

retaliation for complaining about him to his supervisor. As Jones walked by,

Defendant Carruth was watching video footage from December 12, 2017, and told his

partner Roliston that Jones had “to go tonight.” (Id., PageId.50.) Defendant Carruth

subsequently went to prison gang members Shelton, Copes, Walker, and Samuel

Jones and threatened them with disciplinary action and loss of property if they did

not get Jones “in line.” (Id., PageId.51.)

      On December 16, 2017, Defendant Carruth walked past Jones and allegedly

stated, “Y’all think I playing?” (Id.) Jones requested to be placed in segregation for

his own protection against Defendants Carruth, Landreville, Garlinghouse, DeWitt,

and LaPonsie.

      Jones says that later that evening, he overheard Defendant Carruth tell

Defendant Garlinghouse to “go see [Jones’s] cube.” (Id., PageId.52.)       Defendant

Garlinghouse went to Jones’s cube and ordered everyone to leave.     Then Defendant

Garlinghouse completely destroyed the entire cube area for approximately two and a

half hours.   When Garlinghouse left, he looked at Jones and stated, “Next time you

decide to go and snitch me out to my boss, you’ll keep your f*****g mouth shut.” (Id.)




                                             9
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1075 Page 10 of 25



At the end of shift, Defendants Carruth and Garlinghouse came to Jones’s cube and

stated:

        Like I said before, when I get here tomorrow, that f****r Jones had
        better not be, or we will simply just remain acquainted with this cube
        for as long as it takes for you guys to get the picture . . . Jones has to go,
        and I’m leaving it up to you guys to make that happen. I don’t give a
        shit what happens to you guys’ property, as I can throw it away each
        and every day that I want until I’m tired and have had enough. So y’all
        better choose. Is it gonna be Jones, or do you guys wanna deal with
        this every single f*****g day? Cause if that’s what y’all want, we’re
        definitely prepared to accommodate you guys’ wishes. That’s it, night
        fellas.

(Id.)

        At approximately 10:00 p.m. that evening, Defendant LaPonsie told Jones to

report to the East Lime Unit.      Before Jones could pack up and move to Lime Unit,

he suffered an epileptic seizure and was taken to the hospital for injuries to his head,

tongue, shoulder, and hand.         While at the hospital, Defendants LaPonsie and

DeWitt packed up some of Jones’s property and left the rest of it on the floor, telling

other prisoners that they could take what they wanted because Jones would not be

back.     When Jones arrived in Lime Unit, he asked Defendant Taylor if he could call

over to Delta Unit for the rest of his property.      Defendant Taylor said that he had

been warned about Jones by officers in Delta Unit, and that Jones had “nothing

coming” and was “f****d.” (Id., PageId.54.)         Jones filed grievances regarding his

property and the comments by Defendant Taylor.

        Jones alleges that Defendants Gronda, Taylor, Simpson, and Garlinghouse

retaliated against him due to his grievances.           On March 20, 2018, Defendant

Chancey falsified a ticket on Jones for loitering in the bathroom. On March 23, 2018,
                                            10
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1076 Page 11 of 25



Defendant Simpson falsified a ticket on Jones for loitering on C wing.    On March 24,

2018, Defendant Taylor reviewed that ticket with Jones and told him to sign it.

Jones pointed out that he could not have been loitering at that time because he was

in the property room and Defendant Taylor had signed Jones’s pass.           Defendant

Taylor acknowledged that Jones was correct, but told Jones to sign off on the ticket

anyway.         Defendant Taylor imposed a sanction of 2 days of toplock (confinement to

quarters).

         III.    Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).




                                             11
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1077 Page 12 of 25



      IV.   Analysis of Eighth Amendment Against Defendant Dr. Canlas

      Defendant Dr. Canlas states that he treated Jones in November and December

of 2017. Dr. Canlas denies that he had prior knowledge that Jones was allergic to

Cleocin (clindamycin).    Dr. Canlas moves for summary judgment on the Eighth

Amendment claim that he acted with deliberate difference.

      The Eighth Amendment prohibits the infliction of cruel and unusual

punishment against those convicted of crimes.        U.S. Const. amend. VIII.      The

Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with

contemporary standards of decency.    Estelle v. Gamble, 429 U.S. 102, 103-04 (1976).

The Eighth Amendment is violated when a prison official is deliberately indifferent

to the serious medical needs of a prisoner.   Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

      A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).      To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious.    Id.   In other words, the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm.     Id.   The

objective component of the adequate medical care test is satisfied “[w]here the

seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004).      If the plaintiff’s

claim, however, is based on “the prison’s failure to treat a condition adequately, or


                                        - 12 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1078 Page 13 of 25



where the prisoner’s affliction is seemingly minor or non-obvious,” Id. at 898, the

plaintiff must “place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment.”   Napier v. Madison Cty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

      The subjective component requires an inmate to show that prison officials have

“a sufficiently culpable state of mind in denying medical care.” Brown v. Bargery,

207 F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834).        Deliberate

indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835,

but can be “satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.”       Id. Under Farmer, “the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”    Id. at

837. The subjective component was recently summarized in Rhinehart v. Scutt, 894

F.3d 721 (6th Cir. 2018).   The court of appeals stated the following:

      A doctor’s errors in medical judgment or other negligent behavior do not
      suffice to establish deliberate indifference. Instead, the plaintiff must
      show that each defendant acted with a mental state “equivalent to
      criminal recklessness.”      This showing requires proof that each
      defendant “subjectively perceived facts from which to infer substantial
      risk to the prisoner, that he did in fact draw the inference, and that he
      then disregarded that risk” by failing to take reasonable measures to
      abate it.

      A plaintiff may rely on circumstantial evidence to prove subjective
      recklessness: A jury is entitled to “conclude that a prison official knew
      of a substantial risk from the very fact that the risk was obvious.” And
      if a risk is well-documented and circumstances suggest that the official
      has been exposed to information so that he must have known of the risk,
      the evidence is sufficient for a jury to find that the official had
      knowledge.

                                         - 13 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1079 Page 14 of 25




      But the plaintiff also must present enough evidence from which a jury
      could conclude that each defendant “so recklessly ignored the risk that
      he was deliberately indifferent to it.” A doctor is not liable under the
      Eighth Amendment if he or she provides reasonable treatment, even if
      the outcome of the treatment is insufficient or even harmful. A doctor,
      after all, is bound by the Hippocratic Oath, not applicable to the jailor,
      and the physician’s job is to treat illness, not punish the prisoner.
      Accordingly, when a claimant challenges the adequacy of an inmate's
      treatment, “this Court is deferential to the judgments of medical
      professionals.” That is not to say that a doctor is immune from a
      deliberate-indifference claim simply because he provided “some
      treatment for the inmates’ medical needs.” But there is a high bar that
      a plaintiff must clear to prove an Eighth Amendment medical-needs
      claim: The doctor must have “consciously expos[ed] the patient to an
      excessive risk of *739 serious harm.”

Id. 738–39 (6th Cir. 2018) (internal citations omitted).

      Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment.      Estelle, 429 U.S. at 105.   As

the Supreme Court explained:

      [A]n inadvertent failure to provide adequate medical care cannot be said
      to constitute an unnecessary and wanton infliction of pain or to be
      repugnant to the conscience of mankind. Thus, a complaint that a
      physician has been negligent in diagnosing or treating a medical
      condition does not state a valid claim of medical mistreatment under the
      Eighth Amendment.          Medical malpractice does not become a
      constitutional violation merely because the victim is a prisoner. In
      order to state a cognizable claim, a prisoner must allege acts or
      omissions sufficiently harmful to evidence deliberate indifference to
      serious medical needs.

Id. at 105-06 (quotations omitted).

      Differences in judgment between an inmate and prison medical personnel

regarding the appropriate medical diagnoses or treatment are not enough to state a

deliberate indifference claim.   Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir.


                                        - 14 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1080 Page 15 of 25



1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996).

This is so even if the misdiagnosis results in an inadequate course of treatment and

considerable suffering.    Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at *2

(6th Cir. Apr. 4, 1997).

        The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976).   If “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims which sound in state tort

law.”   Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014); Perez v.

Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x

720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x

439, 440 (6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998).

“Where the claimant received treatment for his condition, as here, he must show that

his treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting Alspaugh v.

McConnell, 643 F.3d 162, 169 (6th Cir. 2011)).    He must demonstrate that the care

he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Miller v. Calhoun Cty., 408




                                        - 15 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1081 Page 16 of 25



F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th

Cir. 1989)).

      Dr. Canlas examined Jones on November 1, 2017.              (ECF No. 36-3,

PageID.466.; ECF No. 38, PageID.490-492.) Jones presented with diarrhea and his

medical records indicated that he was allergic to Topamax.       (Id.)    Dr. Canlas

ordered a stool study, but did not prescribe any medication.       (ECF No. 36-3,

PageID.467; ECF No. 38, PageID.491-492.)        On November 16, 2017, Dr. Canlas

reviewed the results of the stool study.   (ECF No. 36-3. PageID.467; ECF No. 38,

PageID.493.) On December 4, 2017, Dr. Canlas explained to Jones that he had a

bacilius cereus infection and he ordered Cleocin (clindamycin) for ten days.    (ECF

No. 36-3, PageID.467; ECF No. 38, PageID.494-497.) A follow-up appointment was

scheduled. (Id.)

      On December 12, 2017, Jones was examined by Defendant R.N. Amy

MacDowell for hives and itching.      (ECF No. 36-3, PageID.467; ECF No. 38,

PageID.498-499.)     After contacting the on-call medical provider, Defendant

MacDowell ordered Benadryl, Solumedrol, and hydrocortisone cream.        (ECF No. 36-

3, PageID.467; ECF No. 38, PageID.500-501.)

      On December 13, 2017, R.N. Christi M. Corpe examined Jones and noted that

his symptoms had decreased, but he was “still really itchy.”       (ECF No. 36-3,

PageID.467; ECF No. 38, PageID.502-504.) R.N. Corpe consulted with Defendant

Dr. Canlas, who ordered Benadryl and Prednisone and discontinued the Cleocin.

(Id.) By December 14, 2017, Jones no longer had hives or a rash and his itching was


                                       - 16 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1082 Page 17 of 25



“completely gone”, but he still had diarrhea.         (ECF No. 36-3, PageID.467; ECF No.

38, PageID.505.)

      On December 20, 2017, N.P. Brenda L. Buchanan saw Jones for a follow-up

visit and noted that Jones was allergic to Cleocin (clindamycin) as well as Topamax.

(ECF No. 36-3, at PageID.468; ECF No. 38, PageID.506-508.) Jones reported that

his diarrhea had resolved.      (Id.)

      Jones’s essentially asserts that Dr. Canlas knew – on December 4, 2017 –

that he (Jones) was allergic to Cleocin and prescribed it anyway. The undersigned

finds that Jones has failed to place verifying medical evidence into the record to

establish that he was diagnosed as being allergic to Cleocin/clindamycin prior to

December 12, 2017.         Thus, based on the medical records before the Court, Jones’s

allegations do not satisfy the objective component of the deliberate indifference test.

      The Court notes that Jones says that, on December 4, 2017, he told Dr. Canlas

that he was allergic to Cleocin.        (ECF No. 43, PageID.556.) Jones alleges that Dr.

Canlas told him that he would be fine because Dr. Canlas was only prescribing the

medication for ten days to resolve his infection and to make sure that he would be

healthy again.     (Id.)    Jones allegations, if credited, establish the absence of a

genuine issue of material relating to subjective component of his deliberate

indifference claim, i.e., whether Dr. Canlas had “a sufficiently culpable state of mind

in denying medical care.”      Brown, 207 F.3d at 867 (citing Farmer, 511 U.S. at 834).

As noted in Rhinehart, 894 F.3d at 739, Jones has to show that Dr. Canlas consciously

exposed him to an excessive risk of serious harm. The statement Jones attributes to


                                             - 17 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1083 Page 18 of 25



Dr. Canlas indicates the exact opposite:         that Dr. Canlas did not believe a

prescription for Cleocin/clindamycin would pose a risk to Jones. Indeed, none of the

information provided by Jones establishes a genuine issue of material fact as Dr.

Canlas’s state of mind.    At best, Jones could state a medical malpractice claim

against Dr. Canlas. But, as noted above, negligence and deliberate indifference to a

serious medical need in violation of the Constitution are not the same. Jones has

not set forth facts establishing a genuine issue of material fact as to the subjective

component of his deliberate indifference claim against Dr. Canlas.

      In the opinion of the undersigned, Jones has failed to support his Eighth

Amendment claim against Defendant Dr. Canlas.

      V.     Misjoinder

      Defendants argue that Jones presented unrelated, misjoined claims in his

complaint and that severance of the unrelated claims is appropriate.

      Federal Rule of Civil Procedure 20(a)(2) permits the joinder of defendants in

one action under certain circumstances:

      (2) Defendants. Persons . . .may be joined in one action as defendants
      if:
             (A) any right to relief is asserted against them jointly, severally,
      or in the alternative with respect to or arising out of the same
      transaction, occurrence, or series of transactions or occurrences; and
             (B) any question of law or fact common to all defendants will
      arise in this action.

      Thus, “[a] buckshot complaint that would be rejected if filed by a free person—

say, a suit complaining that A defrauded the plaintiff, B defamed him, C punched

him, D failed to pay a debt, and E infringed his copyright, all in different


                                        - 18 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1084 Page 19 of 25



transactions—should be rejected if filed by a prisoner.”       George v. Smith, 507 F.3d

605, 607 (7th Cir. 2007).    In George, the court severed unrelated claims:

         “A party asserting a claim to relief as an original claim, counterclaim,
         cross-claim, or third-party claim, may join, either as independent or as
         alternate claims, as many claims, legal, equitable, or maritime, as the
         party has against an opposing party.” Thus multiple claims against a
         single party are fine, but Claim A against Defendant 1 should not be
         joined with unrelated Claim B against Defendant 2. Unrelated claims
         against different defendants belong in different suits, not only to prevent
         the sort of morass that this 50–claim, 24–defendant suit produced but
         also to ensure that prisoners pay the required filing fees—for the Prison
         Litigation Reform Act limits to 3 the number of frivolous suits or appeals
         that any prisoner may file without prepayment of the required fees. 28
         U.S.C. § 1915(g). George was trying not only to save money but also to
         dodge that rule. He hoped that if even 1 of his 50 claims were deemed
         non-frivolous, he would receive no “strikes” at all, as opposed to the 49
         that would result from making 49 frivolous claims in a batch of 50 suits.

Id.

         Where a plaintiff improperly joins claims and defendants, Federal Rule of Civil

Procedure 21 provides that the court may “on just terms” either (1) add or drop parties

or (2) sever the claims against the parties.    Kitchen v. Heyns, 802 F.3d 873, 875 (6th

Cir. 2015).     “To remedy misjoinder, . . . a court may not simply dismiss a suit

altogether.”    DirecTV, Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006).     “Instead, the

court has two remedial options: (1) misjoined parties may be dropped ‘on such terms

as are just’; or (2) any claims against misjoined parties ‘may be severed and proceeded

with separately.’” Id. (citation omitted). “Because a district court’s decision to remedy

misjoinder by dropping and dismissing a party, rather than severing the relevant

claim,    may    have    important   and    potentially   adverse   statute-of-limitations

consequences, the discretion delegated to the trial judge to dismiss under Rule 21 is


                                           - 19 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1085 Page 20 of 25



restricted to what is ‘just.’” Id.   This court has severed unrelated claims in prisoner

civil rights actions by dismissing the unrelated claims and parties without prejudice

so that the plaintiff can file new causes of action in separate lawsuits.    Alexander v.

Fillion, 2:15-cv-13, (ECF No. 95) (W.D. Mich. October 7, 2015); Cary v. Robinson, 13-

cv-431, (ECF No. 47) (W. D. Mich. Sept. 23, 2014), Carney v. Treadeau, 07-cv-83, (ECF

No. 52) (W.D. Mich 2008).

         In doing so, the court should be mindful of a party’s ability to resubmit

dismissed claims in new causes of action.      As Judge Neff pointed out in Crawford v.

Prison Health Services, 1:12-cv-409 (ECF No. 46) (W.D. Mich. 2012):

         At least three judicial circuits have interpreted “on terms as are just” to
         mean without “gratuitous harm to the parties.” Strandlund v. Hawley,
         532 F. 3d 741, 745 (8th Cir. 2008) (quoting Elmor v. Henderson, 227 F.3d
         1009, 1012 (7th Cir. 2000)) see also DirectTV, Inc., 467 F.3d at 845.
         Such gratuitous harm exists if the dismissed parties lose the ability to
         prosecute an otherwise timely claim, such as where the applicable
         statute of limitations has lapsed, or the dismissal is with prejudice.
         Strandland, 532 F.3d at 746; DirectTV, 467 F.3d at 846-47; Michaels
         Building Co., 848 F.2d at 682.

Id. at 5, PageID. 545.

         However, in this case dismissal without prejudice will not cause a timing

problem because the statute of limitations for § 1983 claims in Michigan is three

years.    Id.   Jones complaint contains misjoined claims.     Dismissal of the misjoined

claims will not cause a statute of limitation issue because the misjoined claims arose

between December of 2017 and March of 2018.

         As summarized above, Jones’s complaint sets forth a number of allegations.

Jones’s first claim involves retaliation claims against Defendant Hansen that accrued


                                           - 20 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1086 Page 21 of 25



in June of 2017.     Jones also asserts Eighth Amendment claims that arose in

December of 2017.     These claims are clearly unrelated to his initial retaliation

claims against Defendant Hansen.     Jones raises further claims of retaliation against

Defendants Carruth, Landreville, Chancey, Gronda, Taylor, Simpson, and

Garlinghouse that are unrelated to the initial claims of retaliation against Defendant

Hansen.     Michigan law tolls the “limitation period while an earlier action was

pending which was later dismissed without prejudice.”                Kalasho v. City of

Eastpointe, 66 App’x 610, 611 (6th Cir. 2003).      Jones has sufficient time to re-file his

dismissed claims if he chooses to do so.

      Therefore, it is recommended that the court dismiss all of the claims against

MDOC Defendants that Jones misjoined to his claim against Defendant Hansen

without prejudice.   It is recommended that this court allow that claim to proceed in

this action and all other claims and parties should be dismissed. 2

      VI.    Injunction

      Jones requests that the Court order “defendants to perform their preexisting

fiduciary duties under the U.S.C.A.”       (ECF No. 95.) Jones claims retaliatory acts

and interference with medical treatment. He names several individuals who have

violated his rights, but the only Defendant named is Defendant MacDowell.            (Id. at




2     This report and recommendation will not address the MDOC Defendants’
motion for summary judgment on the basis of exhaustion for two reasons. First,
Defendant Hansen does not argue that Jones failed to exhaust his administrative
remedies against him. (See ECF No. 75, PageID.699.) And, second, the MDOC
Defendants will be able to raise the exhaustion issue if and when Jones files new
lawsuits against the parties who were misjoined to this lawsuit.

                                           - 21 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1087 Page 22 of 25



PageID.885-886.)      Jones requests immediate medical treatment, a transfer to a

facility within the greater metropolitan Detroit area, and a new typewriter.

       Preliminary injunctions are “one of the most drastic tools in the arsenal of

judicial remedies.”    Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting

Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)).

The issuance of preliminary injunctive relief is committed to the discretion of the

district court.   Ne. Ohio Coal. v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader

v. Blackwell, 230 F.3d 833, 834 (6th Cir. 2000).    In exercising that discretion, a court

must consider whether plaintiff has established the following elements: (1) a strong

or substantial likelihood of success on the merits; (2) the likelihood of irreparable

injury if the preliminary injunction does not issue; (3) the absence of harm to other

parties; and (4) the protection of the public interest by issuance of the injunction. Id.

These factors are not prerequisites to the grant or denial of injunctive relief, but

factors that must be “carefully balanced” by the district court in exercising its

equitable powers.     Frisch’s Rest., Inc. v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir.

1985); see also Ne. Ohio Coal., 467 F.3d at 1009.      Moreover, where a prison inmate

seeks an order enjoining state prison officials, the court is required to proceed with

the utmost care and must recognize the unique nature of the prison setting.         Glover

v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438

n.3 (6th Cir. 1984).    The party seeking injunctive relief bears a heavy burden of

establishing that the extraordinary and drastic remedy sought is appropriate under




                                           - 22 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1088 Page 23 of 25



the circumstances.    Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566,

573 (6th Cir. 2002); Stenberg v. Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).

      Under controlling Sixth Circuit authority, Jones’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or

substantial likelihood of success on the merits of his section 1983 action.    NAACP v.

Mansfield, 866 F.2d 162, 167 (6th Cir. 1989).      Jones has not made such a showing.

A review of the materials of record fails to establish a substantial likelihood of success

with respect to Jones’s claim that the Defendants have violated his federal rights.

Other than Defendant MacDowell, Jones is seeking injunctive relief against

individuals who are not Defendants in this case.            The Court does not have

jurisdiction over individuals that are not parties to this action. Zenith Radio Corp., v.

Hazeltine Research Inc., 395 U.S. 100 (1969).

      Moreover, Jones has made no attempt to show a substantial likelihood of

success on his underlying claims.          The Court has reviewed Jones’s Eighth

Amendment claims and has concluded that Jones cannot support a deliberate

indifference claim against Dr. Canlas.     In addition, Jones has failed to establish a

substantial likelihood of success on his claims that he was delayed medical treatment.

The medical record shows that Jones received constitutionally adequate medical care.

Further, Jones has failed to show a substantial likelihood of success on his retaliation

claims, or to establish that any Defendant damaged his typewriter.

      A plaintiff’s harm from the denial of a preliminary injunction is irreparable

only if it is not fully compensable by monetary damages.     Overstreet, 305 F.3d at 578.


                                          - 23 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1089 Page 24 of 25



Jones has failed to assert factors that establish that he will suffer irreparable harm

in the absence of an injunction.

        Finally, in the context of a motion impacting on matters of prison

administration, the interests of identifiable third parties and the public at large

weigh against the granting of an injunction.        Any interference by the federal courts

in the administration of state prison matters is necessarily disruptive.        The public

welfare therefore militates against the issuance of extraordinary relief in the prison

context, absent a sufficient showing of a violation of constitutional rights.    Glover v.

Johnson, 855 F.2d 277, 286-87 (6th Cir. 1988).         That showing has not been made

here.

        Further, it is well established that a prisoner has no inherent constitutional

right to be housed in a particular institution.       Olim v. Wakinekona, 461 U.S. 238

(1983); Hewitt v. Helms, 459 U.S. 460, 468 (1983); Meachum v. Fano, 427 U.S. 215,

224 (1976).     It is respectfully, recommended that Jones’s request for injunctive relief

be denied.

        VIII.   Recommendation

        The undersigned respectfully recommends that this Court (1) grant Defendant

Canlas’s motion for summary judgment (ECF No. 36) and dismiss Defendant Canlas

with prejudice; (2) grant the motion to sever and dismiss misjoined claims (ECF No.

74), thus dismissing all of the MDOC Defendants except Hansen without prejudice;

and (3) deny Jones’s request for a permanent injunction and permanent restraining

order (ECF No. 95).


                                           - 24 -
Case 2:18-cv-00074-RJJ-MV ECF No. 104 filed 12/05/19 PageID.1090 Page 25 of 25



      If the Court adopts these recommendation, Jones’s only remaining claim in

this case will be a retaliation claim against Defendant Hansen.

      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.     28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    December 5, 2019                           /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                        - 25 -
